DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3–9, and 11–15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has corrected the dependency error of claims 11–13, and has placed the allowable limitation of two distinct difference operations on the first and second acceleration information individually to obtain two distinct acceleration difference values into all independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2003/0139661 A1 is found as particularly relevant as disclosing a capsule endoscope that uses external and internal acceleration sensors as claimed.  However, this reference does not teach the allowable differential material.  Other relevant art found during an interference and derivation search includes:
U.S. Patent Application Publication No. 2009/0299142 A1
U.S. Patent Application Publication No. 2009/0012357 A1
U.S. Patent Application Publication No. 2011/0034766 A1
U.S. Patent Application Publication No. 2011/0184690 A1
U.S. Patent Application Publication No. 2012/0253200 A1
U.S. Patent Application Publication No. 2012/0271104 A1
U.S. Patent Application Publication No. 2013/0201310 A1
U.S. Patent Application Publication No. 2013/0261410 A1
U.S. Patent Application Publication No. 2015/0297067 A1
U.S. Patent Application Publication No. 2017/0340242 A1
U.S. Patent Application Publication No. 2018/0084976 A1
U.S. Patent Application Publication No. 2019/0298159 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487